Title: From John Adams to Peter Cunningham, 21 July 1789
From: Adams, John
To: Cunningham, Peter



Dear Sir
New York July 21. 1789.

I have received your favor of the thirteenth of this month, from the hand of Mr. McGuire, and am much obliged to you for the information of your welfare, and the situation of your family. A country life like yours, retired on a farm is seldom acceptable to a man educated in a city and accustomed to the sea: and therefore your inclination to return into the active world is no surprise to me: Yet there is more safety, more tranquility, and perhaps better prospects for your family, in your present course. What opening there may be, for the employment of your talents in the public service, I am not at present able to conjecture. But I should be obliged to you, if you would write me, in confidence an account of your former actions and services, which will at least be a pleasure to know, if I should never have an opportunity to make use of it to your advantage.
My Family consists of a daughter and three sons. The former is married to Col: Smith and has presented me with two grand sons. My Eldest Son, John, is in the study of the law at Newbury port with Mr Parsons—Chas had his degree this month and is now with me—Thomas will take his degree next year. By this detail you will see, what you knew however very well before that I am not a young man. But I shall never be too old to wish well to your prosperity and that of your family:
Being with great esteem Yours
J.A.